    Case 3:19-cv-02583-K Document 14 Filed 12/18/19              Page 1 of 3 PageID 61


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

MARIA A. PADILLA, individually and
                             §
on behalf of all others similarly situated,
                             §
                             §
     Plaintiff,              §
                             §                            Case No. 3:19-cv-02583-K
v.                           §
                             §
AMERICAN EXPRESS COMPANY and §
NATIONWIDE CREDIT, INC.,     §
                             §
     Defendants.             §

                   DEFENDANT, NATIONWIDE CREDIT, INC.’S,
                    CERTIFICATE OF INTERESTED PERSONS

       Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D),

and LR 81.2, defendant, Nationwide Credit, Inc., provides the following information:

       1.     For a nongovernmental corporate party, the name(s) of its parent corporation

and any publicly held corporation that owns 10% or more of its stock (if none, state

"None”):

       Nationwide Credit, Inc. is a wholly-owned subsidiary of Transworld Systems Inc.

No publicly held company owns 10% or more of its stock.

       2.     A complete list of all persons, associations of persons, firms, partnerships,

corporations, guarantors, insurers, affiliates, parent or subsidiary corporations, or other

legal entities that are financially interested in the outcome of the case:

       Plaintiff, Maria A. Padilla

       Counsel for Plaintiff
       Alexander J. Taylor

                                              1
Case 3:19-cv-02583-K Document 14 Filed 12/18/19         Page 2 of 3 PageID 62


  Sulaiman Law Group, Ltd.
  2500 South Highland Avenue, Suite 200
  Lombard, IL 60148

  Counsel for Plaintiff
  Laurie N. Patton
  Hiersche, Hayward, Drakeley & Urbach, P.C.
  15303 Dallas Parkway, Suite 700
  Addison, Texas 75001

  Counsel for Plaintiff
  Nayeem Nur Mohammed
  Law Offices of Nayeem N. Mohammed
  417 Misty Lane
  Lewisville, TX 75067
  Telephone: (936) 718-7467
  Email: nayeem.mohammed@gmail.com

  Defendant, Nationwide Credit, Inc.

  Counsel for Defendant, Nationwide Credit, Inc.
  Whitney L. White
  Sessions, Fishman, Nathan & Israel
  900 Jackson Street, Suite 440
  Dallas, TX 75202

  Defendant, American Express Company


                                           Respectfully Submitted,

                                           /s/ Whitney L. White
                                           Whitney L. White
                                           TX Bar No. 24075269
                                           SESSIONS, FISHMAN, NATHAN & ISRAEL
                                           900 Jackson Street, Suite 440
                                           Dallas, TX 75202
                                           Telephone: (214) 741-3001
                                           Facsimile: (214) 741-3098
                                           Email: wwhite@sessions.legal

                                           Attorney for Defendant,
                                           Nationwide Credit, Inc.


                                       2
   Case 3:19-cv-02583-K Document 14 Filed 12/18/19         Page 3 of 3 PageID 63


                           CERTIFICATE OF SERVICE

      I hereby certify that on December 18, 2019, a copy of the foregoing was

electronically filed with the Clerk of the Court, United States District Court for the

Northern District of Texas and served via CM/ECF upon the following:

      Alexander J. Taylor
      Sulaiman Law Group, Ltd.
      2500 South Highland Avenue, Suite 200
      Lombard, IL 60148
      Telephone: (331) 307-7646
      Facsimile: (630) 575-8188
      Email: ataylor@sulaimanlaw.com

      Laurie N. Patton
      Hiersche, Hayward, Drakeley & Urbach, P.C.
      15303 Dallas Parkway, Suite 700
      Addison, Texas 75001
      Telephone: (972) 701-7168
      Facsimile: (972) 701-8765
      Email: lpatton@ hhdulaw.com

      Nayeem Nur Mohammed
      Law Offices of Nayeem N. Mohammed
      417 Misty Lane
      Lewisville, TX 75067
      Telephone: (936) 718-7467
      Email: nayeem.mohammed@gmail.com


                                                    /s/ Whitney L. White
                                                    Whitney L. White




                                          3
